 
EXECUTION COPY

SUBORDINATION AGREEMENT


THIS SUBORDINATION AGREEMENT (this “Agreement”) is made as of December 1, 2011
by and among (i) Caltius Partners IV, LP, a Delaware limited partnership and its
successors and assigns (“Caltius Partners”), (ii) Caltius Partners Executive IV,
LP, a Delaware limited partnership and its successors and assigns (“Caltius
Executive” and collectively with Caltius Partners, the “Junior Creditor”), (iii)
Radiant Logistics, Inc., a Delaware corporation (“Parent”), (iv) Radiant Global
Logistics, Inc., a Washington corporation and formerly known as Airgroup
Corporation (“Radiant Global Logistics”),  (v) Radiant Logistics Partners, LLC,
a Delaware limited liability company (“Radiant Partners”), (vi) Radiant
Transportation Services, Inc., a Delaware corporation and formerly known as
Radiant Logistics Global Services, Inc. (“Radiant Transportation Services”),
(vii) Adcom Express, Inc., a Minnesota corporation (“Adcom”), (viii) DBA
Distribution Services, Inc., a New Jersey corporation (“DBA”), (ix) Radiant
Customs Services, Inc., a Washington corporation (“Radiant Customs”, and
collectively with Parent, Radiant Global Logistics, Radiant Partners, Radiant
Global Services, Adcom and DBA, the “Borrowers”, and each, a “Borrower”), and
(x) Bank of America, N.A. and its successors and assigns (collectively, the
“Senior Creditor”).


INTRODUCTION


A.           The Borrowers and Senior Creditor have entered into a Loan
Agreement dated as of the date hereof (as the same may be amended, supplemented
or otherwise modified from time to time as permitted hereunder, the “Senior
Credit Agreement”) pursuant to which, among other things, the Senior Creditor
has agreed, subject to the terms and conditions set forth in the Senior Credit
Agreement, to make certain loans and financial accommodations to the Borrowers.


B.           The Borrowers have entered into an Investment Agreement dated the
date hereof (as the same may be amended, supplemented or otherwise modified from
time to time as permitted hereunder, the “Investment Agreement”) pursuant to
which, among other things, the Junior Creditor is making a term loan to the
Borrowers as evidenced by senior subordinated notes in the aggregate principal
amount of $10,000,000 (as the same may be amended, supplemented or otherwise
modified from time to time as permitted hereunder and collectively, the “Junior
Note”).


C.           As an inducement to and as one of the conditions precedent to the
agreement of the Senior Creditor under the Senior Credit Agreement to consummate
the transactions contemplated by the Senior Credit Agreement, the Senior
Creditor has required the execution and delivery of this Agreement by the Junior
Creditor and the Borrowers to set forth the relative rights and priorities of
the parties under the Senior Debt Documents and the Junior Debt Documents.


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 
 

1.            Definitions. Capitalized terms used but not otherwise defined in
this Agreement shall have the following meanings:


Collection Action shall mean, with respect to the Junior Debt (a) to take, after
a Junior Default, from any Borrower or any Subordinated Guarantor of the Junior
Debt, by set-off or in any other manner, the whole or any part of any moneys
which may now or hereafter be owing by any Borrower or Subordinated Guarantor
with respect to the Junior Debt not otherwise permitted under Section 2.2 or
2.3, (b) to initiate or participate with others in any suit, action or
Proceeding against any Borrower or Subordinated Guarantor to (i) enforce payment
of or to collect the whole or any part of the Junior Debt or (ii) commence
judicial enforcement of any of the rights and remedies under the Junior Debt
Documents or applicable law with respect to the Junior Debt, (c) to accelerate
the payment of all or any portion of the Junior Debt, (d) to cause any Borrower
or Subordinated Guarantor to honor any redemption or mandatory prepayment
obligation with respect to the Junior Debt, or (e) to take any action to realize
upon any collateral owned by any Borrower or Subordinated Guarantor securing the
Junior Debt (if any) or to exercise any other right or remedy with respect to
such collateral.


Junior Debt shall mean all of the obligations of the Borrowers to the Junior
Creditor evidenced by the Junior Note and all other amounts now or hereafter
owed by the Borrowers to the Junior Creditor under any of the Junior Debt
Documents.


Junior Debt Documents shall mean the Junior Note, the Investment Agreement, and
any guaranty with respect to the Junior Debt from any Subordinated Guarantor and
all other documents, agreements and instruments executed and delivered in
connection therewith or otherwise evidencing Junior Debt.


Junior Default shall mean a default in the payment of the Junior Debt or in the
performance of any term, covenant or condition contained in the Junior Debt
Documents or any other occurrence permitting the Junior Creditor to accelerate
the payment of all or any portion of the Junior Debt.


Junior Default Notice shall mean a written notice from the Junior Creditor to
the Senior Creditor pursuant to which the Senior Creditor is notified of the
occurrence of a Junior Default, which notice incorporates a reasonably detailed
description of such Junior Default.


Reorganization Subordinated Securities shall mean any notes, other debt
securities or equity securities issued in a Proceeding in substitution of all or
any portion of the Junior Debt, in each case that are subordinated in right of
payment, performance or otherwise to the Senior Debt (or any notes or other
securities issued in substitution of all or any portion of the Senior Debt) to
at least the same extent that the Junior Debt is subordinated to the Senior Debt
pursuant to the terms of this Agreement.

 
- 2 -

--------------------------------------------------------------------------------

 

Proceeding shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a person or entity.


Senior Covenant Default shall mean any event of default with respect to the
financial covenants under the Senior Debt Documents, which event of default
entitles the Senior Creditor to accelerate the payment of all or any portion of
the Senior Debt.


Senior Debt shall mean all of the following: (a) the aggregate principal amount
advanced from time to time under the Senior Debt Documents up to a maximum
aggregate principal indebtedness that shall not exceed $30,000,000, less any
payments and prepayments of principal outstanding under the Senior Debt
Documents from time to time to the extent that amounts so paid cannot be
reborrowed; (b) all interest accrued and accruing on the aggregate principal
outstanding under the Senior Debt Documents from time to time; (c) all other
reasonable fees or monetary obligations owed under the Senior Debt Documents;
and (d) all reasonable costs incurred by the Senior Creditor under the Senior
Debt Documents in commencing or pursuing any enforcement action(s) with respect
to the amounts described in clauses (a) through (c), including attorneys’ fees
and disbursements which are reimbursable pursuant to the Senior Debt
Documents.  “Senior Debt” shall also include all amendments, modifications and
refinancings of the foregoing, provided that such amendments, modifications or
refinancings continue the Senior Debt as an asset-based revolving loan facility
and do not (i) increase the interest rate, expressed as a margin percentage
above a floating base rate or LIBOR rate, to a margin of more than 5% except in
connection with the imposition of a default rate of interest of a margin
percentage of not greater than 3% over the non-default margin percentage, (ii)
extend the final maturity of the Senior Debt to a date that is later than June
1, 2016 or, if the maturity date of the Junior Debt is extended after the date
hereof in accordance with the terms of this Agreement, to a date that is six
months prior to the maturity date of the Junior Debt as extended or (iii)
include additional financial covenants or events of default or amend any of the
financial covenants or events of default set forth in the Senior Debt Documents
as of the date hereof to render such covenants or defaults more restrictive.


Senior Debt Documents shall mean the Senior Credit Agreement and all other
documents, agreements and instruments evidencing or pertaining to all or any
portion of the Senior Debt.


Senior Default shall mean any Senior Payment Default or Senior Covenant Default.


Senior Default Notice shall mean a written notice from the Senior Creditor to
the Junior Creditor pursuant to which the Junior Creditor is notified of the
occurrence of a Senior Default, which notice incorporates a reasonably detailed
description of such Senior Default.

 
- 3 -

--------------------------------------------------------------------------------

 

Senior Payment Default shall mean any failure by the Borrowers to make any
required installment payment of interest or principal, or any other monetary
payment, under the Senior Debt Documents, which failure continues beyond the
expiration of any applicable cure period provided by the terms of the Senior
Debt Documents, including, without limitation, any default in payment of Senior
Debt after acceleration thereof.


Subordinated Guarantor means any guarantor of the Junior Debt that is also a
guarantor of the Senior Debt.


2.           Subordination.


2.1           Subordination of Junior Debt to Senior Debt.  Each Borrower
covenants and agrees, and the Junior Creditor by its acceptance of the Junior
Note (whether upon original issue or upon transfer or assignment) likewise
covenants and agrees, that (a) the payment of any and all of the Junior Debt
shall be subordinate and subject in right of payment, to the extent and in the
manner hereinafter set forth, to the prior payment in full in cash of the Senior
Debt, and (b) the existing and hereafter acquired liens and security interests
of the Senior Creditor or any holder of Senior Debt in any collateral securing
all or any portion of the Senior Debt shall be senior, regardless of the time or
method of perfection, to all existing and hereafter acquired liens and security
interests, if any, of the Junior Creditor (or any agent therefor) in the
collateral, if any, securing all or any portion of the Junior Debt.  Each holder
of Senior Debt, whether now outstanding or hereafter created, incurred, assumed
or guaranteed, shall be deemed to have acquired Senior Debt in reliance upon the
provisions contained in this Agreement.  The subordination hereunder is not
terminated or affected by any intervening or temporary “clean up” or zero
balance of the Senior Debt.


2.2           Proceedings.


(a)           Payments.  In the event of any Proceeding involving a Borrower or
a Subordinated Guarantor (the “Subject Party”), (i) all Senior Debt first shall
be paid in full in cash before any payment of or with respect to the Junior Debt
shall be made by the Subject Party (other than a distribution of Reorganization
Subordinated Securities which the Junior Creditor is hereby specifically
authorized to receive and retain); (ii) any payment or distribution, whether in
cash, property or securities which, but for the terms hereof, otherwise would be
payable or deliverable in respect of the Junior Debt (other than a distribution
of Reorganization Subordinated Securities which the Junior Creditor is hereby
specifically authorized to receive and retain), shall be paid or delivered
directly to the Senior Creditor (to be held and/or applied by the Senior
Creditor in accordance with the terms of the Senior Credit Agreement) until all
Senior Debt is paid in full, in cash, and the Junior Creditor irrevocably
authorizes, empowers and directs all receivers, trustees, liquidators,
custodians, conservators and others having authority in the premises to effect
all such payments and distributions, and the Junior Creditor also irrevocably
authorizes, empowers and directs the Senior Creditor to demand, sue for, collect
and receive every such payment or distribution; and (iii) the Junior Creditor
agrees to execute and deliver to the Senior Creditor or its representative all
such further instruments confirming the authorization referred to in the
foregoing clause (ii).

 
- 4 -

--------------------------------------------------------------------------------

 


(b)           Voting and Other Matters.  At any meeting of creditors or in the
event of any Proceeding involving a Subject Party, the Junior Creditor shall
retain the right to vote, file a proof of claim and otherwise act with respect
to the Junior Debt (including the right to vote to accept or reject any plan of
partial or complete liquidation, reorganization, arrangement, composition, or
extension), provided that the Junior Creditor shall not initiate or prosecute
any claim or  action in such Proceeding challenging the enforceability of the
Senior Debt, this Agreement, or any liens and security interests (and the
priority thereof) securing the Senior Debt.  In the event the Junior Creditor
fails to execute, verify, deliver and file any proofs of claim in respect of the
Junior Debt in connection with any such Proceeding prior to 15 days before the
expiration of the time to file any such proof or fails to vote any such claim in
any such Proceeding prior to five days before the expiration of the time to vote
any such claim, the Junior Creditor hereby irrevocably authorizes, empowers and
appoints the Senior Creditor its agent and attorney-in-fact to execute, verify,
deliver and file such proofs of claim and vote such claim in any such
Proceeding; provided (i) if following the filing of any such proof of claim, the
Junior Creditor timely files a proper proof of claim, then such filing by the
Junior Creditor shall be deemed to control and supersede any such previous
filing by the Senior Creditor and, upon the written request of the Junior
Creditor, the Senior Creditor will withdraw such previous filing and (ii) the
Senior Creditor shall have no obligation to exercise any such authority with
respect to the Junior Creditor’s claim.


(c)           Reinstatement.  The Senior Debt shall continue to be treated as
Senior Debt and the provisions of this Agreement shall continue to govern the
relative rights and priorities of the Senior Creditor and the Junior Creditor
even if all or part of the Senior Debt or the security interests securing the
Senior Debt are subordinated, set aside, avoided or disallowed in connection
with any such Proceeding.  Notwithstanding Section 18, this Agreement shall be
reinstated if at any time any payment of any of the Senior Debt is rescinded or
must otherwise be returned by any holder of Senior Debt or any representative of
such holder.


2.3           Payment Upon Senior Default.


(a)           Commencement of Payment Blockage.  Subject to Section 2.3(b), the
Borrowers may not make and the Junior Creditor may not receive any payment with
respect to the Junior Note or any other Junior Debt Document if, at the time of
such payment:


(i)           A Senior Payment Default exists and such Senior Payment Default
shall not have been cured or waived in accordance with the terms of the Senior
Debt Documents; or

 
- 5 -

--------------------------------------------------------------------------------

 


(ii)           The Borrowers and the Junior Creditor shall have received a
Senior Default Notice from the Senior Creditor stating that a Senior Covenant
Default exists and the sum of the Borrowers’ unrestricted cash and the aggregate
availability (without regard to any default) under the Senior Debt is less than
$5,000,000.


(b)           Termination of Payment Blockage.  The Borrowers may resume
payments (and may make any payments missed due to the application of Section
2.3(a)) in respect of the Junior Debt or any judgment with respect thereto:


(i)           In the case of a Senior Payment Default referred to in Section
2.3(a)(i), upon a cure or waiver thereof in accordance with the terms of the
Senior Debt Documents; or


(ii)           In the case of a Senior Covenant Default referred to in Section
2.3(a)(ii), upon the earliest to occur of (x) the cure or waiver of all Senior
Covenant Defaults referenced in the applicable Senior Default Notice in
accordance with the terms of the Senior Debt Documents, (y) the sum of the
Borrowers’ unrestricted cash and the aggregate availability (without regard to
any default) under the Senior Debt is equal to or in excess of $5,000,000, or
(z) the expiration of a period of 180 days from the date such Senior Default
Notice was received by the Junior Creditor.


(c)           Limitation on Payment Blockages.  Notwithstanding any provision of
this Section 2.3 to the contrary:


(i)           The Borrowers shall not be prohibited from making, and the Junior
Creditor shall not be prohibited from receiving, payments under Section
2.3(a)(ii) for more than an aggregate of 180 days within any period of 365
consecutive days and on more than three occasions during the period this
Agreement is in effect with respect to the Junior Debt; and


(ii)           No Senior Covenant Default existing on the date a Senior Default
Notice is given pursuant to Section 2.3(a)(ii) shall be used as a basis for any
subsequent Senior Default Notice unless such default has been cured or waived
for a period of at least 90 consecutive days.


(d)           Non-Applicability to Proceeding.  The provisions of this Section
2.3 shall not apply to any payment with respect to which Section 2.2 would be
applicable.


2.4           Payments Otherwise Permitted.  The failure of the Borrowers to
make any payment with respect to the Junior Debt by reason of the operation of
Section 2.3 shall not be construed as preventing the occurrence of a Junior
Default under the applicable Junior Debt Documents.  Nothing contained in this
Section 2 or elsewhere in this Agreement or in the Junior Debt Documents shall
prevent the Borrowers at any time, except during the pendency of any Proceeding
referred to in Section 2.2 or under the conditions referred to in Section 2.3 or
2.5, from making payments or prevent the Junior Creditor from receiving payments
or exercising any remedy available to the Junior Creditor under the Junior Debt
Documents at any time on account of the principal, interest or other charges
with respect to the Junior Debt.

 
- 6 -

--------------------------------------------------------------------------------

 
 
2.5           Restriction on Action by Junior Creditor.


(a)       Until the Senior Debt is paid in full in cash, the Junior Creditor
shall not, without the prior written consent of the Senior Creditor, take any
Collection Action with respect to the Junior Debt, except as permitted in this
Section 2.5(a) or Section 2.2 hereof.  Upon the earliest to occur of:


           (i)           the passage of 180 days from the delivery of a Junior
Default Notice to the Senior Creditor if any Junior Default described therein
shall not have been cured or waived within such period;


           (ii)          acceleration of the Senior Debt;


           (iii)         the occurrence of any Proceeding with respect to the
Borrowers, any Subordinated Guarantor or their respective assets;


           (iv)         the commencement by the Senior Creditor or any holder of
the Senior Debt of any judicial or non-judicial action or proceeding against the
Borrowers or any guarantor of the Senior Debt to (A) enforce payment of or to
collect the whole or any part of the Senior Debt, (B) enforce any of the rights
and remedies available to the Senior Creditor or any holder of the Senior Debt
with respect to the Senior Debt or any collateral securing the Senior Debt, or
(C) realize upon any of the collateral securing the Senior Debt or exercise any
other right or remedy with respect to such collateral; or


           (v)          the occurrence of any Senior Default or Junior Default
arising from the merger, sale, dissolution, liquidation or change of control of
the Parent, the Junior Creditor may, upon five days prior written notice to the
Senior Creditor, accelerate the payment of all or any portion of the Junior Debt
or take any other Collection Action.  Such five day notice may be given during
the 180 day period described in clause (i) above.  Notwithstanding the
foregoing, the Junior Creditor may vote, file proofs of claim and otherwise act
with respect to the Junior Debt in any Proceeding involving any Borrower or its
assets to the extent otherwise permitted by Section 2.2.


(b)       Notwithstanding anything herein to the contrary, no provision herein
shall prevent the Junior Creditor from (i) taking any action described in
clauses (b) or (c) of the definition of “Collection Action” to the extent
necessary to prevent the running of any applicable statute of limitation or
similar restriction on claims, (ii) seeking specific performance or other
injunctive relief to compel any Borrower or any Subordinated Guarantor to comply
with an obligation under the Junior Debt Documents, so long as it is not
accompanied by a claim for monetary recovery or damages, or (iii) prosecuting a
lawsuit to collect payments on the Junior Debt that are otherwise permitted
hereunder if the provisions of this Section 2.5 are not applicable.

 
- 7 -

--------------------------------------------------------------------------------

 


2.6           No Prepayments. Except as provided in the following sentence, the
Borrowers shall not be entitled to make, nor shall the Junior Creditor be
entitled to demand, take, receive, or retain, any prepayments of interest or
principal on account of any of the Junior Debt prior to the indefeasible payment
in full in cash of the Senior Debt and the termination of all lending
commitments under the Senior Debt Documents.  Payments received by the Junior
Creditor after acceleration of the Junior Debt or the commencement of a
Collection Action or upon a change of control of the Parent, in each case to the
extent otherwise permitted by this Agreement shall not constitute a prohibited
prepayment under this Section 2.6.


2.7           Amendment of Junior Debt Documents.  Until the Senior Debt is
indefeasibly paid in full in cash and notwithstanding anything contained in the
Junior Debt Documents, the Senior Credit Agreement or any of the other Senior
Debt Documents to the contrary, the Junior Creditor shall not, without the prior
written consent of the Senior Creditor, agree to any amendment, modification or
supplement to the Junior Debt Documents the effect of which is to (i) increase
the maximum principal amount of the Junior Debt (unless such increase does not
increase the amount of cash interest expense or other debt service associated
with the Junior Debt payable prior to repayment in full of the Senior Debt),
(ii) increase the rate of interest on any of the Junior Debt (unless such
increase is added to the principal amount of the Junior Debt or is not due and
payable prior to repayment in full of the Senior Debt), (iii) change any date
upon which regularly scheduled payments of principal or interest on the Junior
Debt are due to an earlier date, (iv) add or make more restrictive any event of
default or any financial covenant with respect to the Junior Debt, (v) change
the final maturity date of any Junior Debt to a date that is earlier than the
date which is 120 days after the maturity date of the Senior Debt, or (vi) take
any liens or security interests in assets of the Borrowers or any other assets
securing the Senior Debt (other than such liens or security interests, if any,
which otherwise arise upon the exercise of any Collection Action permitted by
this Agreement).


2.8           Incorrect Payments.  If any payment or distribution on account of
the Junior Debt not permitted to be made by the Borrowers or received by the
Junior Creditor under this Agreement is received by the Junior Creditor before
all Senior Debt is indefeasibly paid in full in cash and all lending commitments
under the Senior Credit Agreement have terminated, such payment or distribution
shall not be commingled with any asset of the Junior Creditor, shall be held in
trust by the Junior Creditor for the benefit of the Senior Creditor and shall be
promptly paid over to the Senior Creditor, or its designated representative, for
application (in accordance with the Senior Credit Agreement) to the payment of
the Senior Debt then remaining unpaid, until all of the Senior Debt is
indefeasibly paid in full in cash.

 
- 8 -

--------------------------------------------------------------------------------

 


2.9           Sale Transfer, etc. The Junior Creditor shall not sell, assign,
pledge, dispose of or otherwise transfer all or any portion of the Junior Debt
or any Junior Debt Document (a) without giving prior written notice of such
action to the Senior Creditor, and (b) unless prior to the consummation of any
such action, the transferee thereof shall execute and deliver to the Senior
Creditor an agreement providing for the continued subordination of the Junior
Debt to the Senior Debt as provided herein and for the continued effectiveness
of all of the rights of the Senior Creditor and holders of the Senior Debt
arising under this Agreement.  Notwithstanding the failure to execute or deliver
any such agreement, the subordination effected hereby shall survive any sale,
assignment, pledge, disposition or other transfer of all or any portion of the
Junior Debt, and the terms of this Agreement shall be binding upon the
successors and assigns of the Junior Creditor.


2.10         Legends.  Until the Senior Debt is paid in full in cash and all
lending commitments under the Senior Credit Agreement have been terminated, the
Junior Note and any other Junior Debt Document at all times shall contain in a
conspicuous manner the following legend:


“This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Subordination
Agreement (the “Subordination Agreement”) dated as of December 1, 2011 among
Bank of America, N.A., Caltius Partners IV, LP, Caltius Partners Executive IV,
LP, Radiant Logistics, Inc, Radiant Global Logistics, Inc., Radiant Logistics
Partners, LLC, Radiant Transportation Services, Inc., Adcom Express, Inc., DBA
Distribution Services, Inc., and Radiant Customs Services, Inc. to certain
senior indebtedness described in the Subordination Agreement and owing to the
Senior Creditor (as defined in the Subordination Agreement), and each holder of
this instrument, by its acceptance hereof, shall be bound by the provisions of
the Subordination Agreement.”


3.           Modifications to Senior Debt.  The Senior Creditor may at any time
and from time to time without the consent of or notice to the Junior Creditor,
without incurring liability to the Junior Creditor and without impairing or
releasing the obligations of the Junior Creditor under this Agreement, change
the manner or place of payment or extend the time of payment of or renew or
alter any of the terms of the Senior Debt, or amend in any manner any agreement,
note, guaranty or other instrument evidencing or securing or otherwise relating
to the Senior Debt; provided that the Senior Creditor shall not make any such
changes, extensions, renewals, alterations or amendments that cause the Senior
Debt not to be “Senior Debt” as defined in Section 1 hereof.

 
- 9 -

--------------------------------------------------------------------------------

 

4.           Continued Effectiveness of this Agreement.  The terms of this
Agreement, the subordination effected hereby, and the rights and the obligations
of the Junior Creditor, the Borrowers, the Senior Creditor and any holders of
the Senior Debt arising hereunder shall not be affected, modified or impaired in
any manner or to any extent by the validity or enforceability of any of the
Senior Debt Documents or the Junior Debt Documents, or any exercise or
non-exercise of any right, power or remedy under or in respect of the Senior
Debt or the Senior Debt Documents or the Junior Debt or the Junior Debt
Documents. The Junior Creditor and each other holder of Junior Debt hereby
acknowledges that the provisions of this Agreement are intended to be
enforceable at all times, whether before the commencement of, after the
commencement of, in connection with or premised on the occurrence of a
Proceeding.


5.           No Contest by Junior Creditor. The Junior Creditor agrees that it
will not at any time contest the validity, perfection, priority or
enforceability of the Senior Debt, the Senior Debt Documents, or the liens and
security interests of the Senior Creditor and any holders of the Senior Debt in
any collateral securing the Senior Debt.  The Junior Creditor hereby waives any
and all rights to (a) require the Senior Creditor to marshal any property or
assets of the Borrowers or to resort to any of the property or assets of the
Borrowers in any particular order or manner, and (b) require the Senior Creditor
to enforce any guaranty, pledge or any security interest and/or lien given by
any person or entity other than the Borrowers to secure the payment of any or
all of the Senior Debt as a condition precedent or concurrent to taking any
action against or with respect to any Senior Creditor collateral.


6.           Notice of Junior Default.  The Borrowers shall provide the Senior
Creditor with a notice of the occurrence of each Junior Default, and shall
notify the Senior Creditor in the event such Junior Default is cured or waived.


7.           Cumulative Rights, No Waivers.  Each and every right, remedy and
power granted to the Senior Creditor or any holder of the Senior Debt hereunder
shall be cumulative and in addition to any other rights, remedy or power
specifically granted herein or in the Senior Debt Documents or now or hereafter
existing in equity, at law, by virtue of statute or otherwise, and may be
exercised by the Senior Creditor or any holder of Senior Debt, from time to
time, concurrently or independently and as often and in such order as the Senior
Creditor or such holder may deem expedient. Any failure or delay on the part of
the Senior Creditor or holder of Senior Debt in exercising any such right,
remedy or power, or abandonment or discontinuance of steps to enforce the same,
shall not operate as a waiver thereof or affect the rights of the Senior
Creditor or such holder thereafter to exercise the same, and any single or
partial exercise of any such right, remedy or power shall not preclude any other
or further exercise thereof or the exercise of any other right, remedy or power,
and no such failure, delay, abandonment or single or partial exercise of the
rights of the Senior Creditor or such holder hereunder shall be deemed to
establish a custom or course of dealing or performance among the parties hereto.


8.           Modification.  Any modification or waiver of any provision of this
Agreement, or any consent to any departure by any party to the terms hereof,
shall not be effective in any event unless the same is in writing and signed by
the Senior Creditor and the Junior Creditor, and then such modification, waiver
or consent shall be effective only in the specific instance and for the specific
purpose given. Any notice or demand on any party hereto in any event not
specifically required hereunder shall not entitle the party receiving such
notice or demand to any other or further notice or demand in the same, similar
or other circumstances unless specifically required hereunder.

 
- 10 -

--------------------------------------------------------------------------------

 


9.           Additional Documents and Actions.  The Junior Creditor at any time,
and from time to time, after the execution and delivery of this Agreement,
promptly will execute and deliver such further documents and do such further
acts and things as the Senior Creditor reasonably may request that may be
necessary in order to effect fully the purposes of this Agreement.


10.           Notices.  Unless otherwise specifically provided herein, any
notice or other communication required or permitted to be given shall be in
writing addressed to the respective party as set forth below and may be
personally served, sent by facsimile or sent by overnight courier service or
certified or registered United States mail and shall be deemed to have been
given (a) if delivered in person, when delivered; (b) if delivered by facsimile,
on the date of transmission if transmitted on a business day before 4:00 p.m.
(Pacific time) or, if not, on the next succeeding business day; (c) if delivered
by overnight courier, two business days after delivery to such courier properly
addressed; or (d) if by United States mail, four business days after deposit in
the United States mall, postage prepaid and properly addressed.


Notices shall be addressed as follows:


(a)
If to Junior Creditor:
     
Caltius Partners IV, LP
 
Caltius Partners Executive IV, LP
 
c/o Caltius Capital Management, LP
 
11766 Wilshire Blvd., Suite 850
 
Los Angeles, CA 90025
 
Attention:  Greg Howorth and Gavin Bates
 
Facsimile:  310-996-9577
     
With a copy to:
     
DLA Piper LLP (US)
 
500 8th Street, N.W.
 
Washington, D.C. 20004
 
Attention:  Anthony H. Rickert, Esq.
 
Facsimile:  202-799-5203
   
(b)
If to the Borrowers:
     
Radiant Logistics, Inc.
 
405 114th Avenue, S.E.
 
Bellevue, WA 98004
 
Attention:  Chief Financial Officer
 
Facsimile:  (425) 462-0768
     
With a copy to:


 
- 11 -

--------------------------------------------------------------------------------

 



 
Fox Rothschild LLP
 
2000 Market Street, 10th Floor
 
Philadelphia, PA 19103
 
Attention:  Stephen M. Cohen, Esq.
 
Facsimile:  (215) 299-2150
   
(c)
If to the Senior Creditor:
     
Bank of America, N.A
 
Global Commercial Banking
 
800 Fifth Avenue, Floor 36
 
Seattle, WA 98104
 
Attention:  Tyler Burkland, Vice President
 
Facsimile:  (206) 291-5437



or in any case, to such other address as the party addressed shall have
previously designated by written notice to the serving party, given in
accordance with this Section 10. A notice not given as provided above shall, if
it is in writing, be deemed given if and when actually received by the party to
whom given.


11.           Severability. In the event that any provision of this Agreement is
deemed to be invalid, illegal or unenforceable by reason of the operation of any
law or by reason of the interpretation placed thereon by any court or
governmental authority, the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby, and the affected provision shall be modified to the minimum
extent permitted by law so as most fully to achieve the intention of this
Agreement.


12.           Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Senior Creditor and holders of the Senior
Debt and shall be binding upon the successors and assigns of the Junior Creditor
and holders of the Junior Debt and the Borrowers; provided that in the event all
or any portion of the Senior Debt is transferred to or acquired by any affiliate
of any Borrower, or such affiliate obtains the right to exercise any rights or
remedies applicable to the Senior Debt, Sections 2.2(b), 2.2(c), and 2.5 hereof
shall terminate and be of no further force and effect with respect to the Senior
Debt so transferred or with respect to which such affiliate is entitled to
exercise such rights or remedies.


13.           Counterparts.  This Agreement may be executed in one or more
counterpart originals, which, taken together, shall constitute one
fully-executed instrument.


14.           Defines Rights of Creditors; Borrowers Obligations
Unconditional.  The provisions of this Agreement are solely for the purpose of
defining the relative rights of the Junior Creditor and holders of Junior Debt,
the Senior Creditor and holders of Senior Debt and shall not be deemed to create
any rights or priorities in favor of any other person, including, without
limitation, the Borrowers.  As between the Borrowers and the Junior Creditor,
nothing contained herein shall impair the unconditional and absolute obligation
of the Borrowers to the Junior Creditor to pay the Junior Debt as such Junior
Debt shall become due and payable in accordance with the Junior Debt Documents,
subject to the terms and agreements of the parties contained in this Agreement.

 
- 12 -

--------------------------------------------------------------------------------

 
 
15.           Subrogation.  After the indefeasible payment in full in cash of
the Senior Debt and the termination of all lending commitments under the Senior
Debt Documents, and prior to repayment in full of the Junior Debt, the Junior
Creditor shall be subrogated to the rights of the Senior Creditor to the extent
that distributions otherwise payable to the Junior Creditor have been applied to
the Senior Debt in accordance with the provisions of this Agreement.  For
purposes of such subrogation, no payments or distributions to the Senior
Creditor of any cash, property or securities to which the Junior Creditor would
be entitled except for the provisions of this Agreement, and no payments
pursuant to the provisions of this Agreement to the Senior Creditor by the
Junior Creditor, shall, as among the Borrowers, its creditors (other than the
Senior Creditor), any guarantors of the  Senior Debt or Junior Debt, and the
Junior Creditor be deemed to be a payment or distribution by the Borrowers or
such guarantor to or on account of the Senior Debt, it being understood that the
provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights of the Junior Creditor, on the one hand, and the
Senior Creditor, on the other hand.  The Senior Creditor shall have no
obligation or duty to protect Junior Creditor’s rights of subrogation arising
pursuant to this Agreement or under any applicable law, nor shall Senior
Creditor be liable for any loss to, or impairment of, any subrogation rights
held by the Junior Creditor.


16.           Conflict.  In the event of any conflict between any term, covenant
or condition of this Agreement and any term, covenant or condition of any of the
Junior Debt Documents, the provisions of this Agreement shall control and
govern.


17.           Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.


18.           Termination.  This Agreement shall terminate upon the indefeasible
payment in full in cash of the Senior Debt and the termination of all lending
commitments under the Senior Debt Documents.


19.           Applicable Law.  This Agreement shall be governed by and shall be
construed and enforced in accordance with the internal laws of the State of
Washington, without regard to conflicts of law principles.


20.           CONSENT TO JURISDICTION.  EACH PARTY HERETO HEREBY CONSENTS TO THE
JURISDICTION OF ANY COURT IN THE STATE OF WASHINGTON OR FEDERAL COURT LOCATED IN
THE STATE OF WASHINGTON AND IRREVOCABLY AGREES THAT, SUBJECT TO THE SENIOR
CREDITOR’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE LITIGATED IN SUCH COURTS.  EACH OF THE JUNIOR CREDITOR
AND EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS.  EACH OF THE
JUNIOR CREDITOR AND EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON IT BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO THE JUNIOR
CREDITOR AND SUCH BORROWER AT THEIR RESPECTIVE ADDRESSES SET FORTH IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE 10 DAYS AFTER THE SAME HAS BEEN
POSTED.

 
- 13 -

--------------------------------------------------------------------------------

 
 
21.           WAIVER OF JURY TRIAL.  THE JUNIOR CREDITOR, THE BORROWERS AND THE
SENIOR CREDITOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT.  EACH OF
THE JUNIOR CREDITOR, EACH BORROWER AND THE SENIOR CREDITOR ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  EACH OF THE
JUNIOR CREDITOR, EACH BORROWER AND THE SENIOR CREDITOR WARRANTS AND REPRESENTS
THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.


22.           Reliance.  Upon any payment or distribution of assets of the
Borrowers or any Subordinated Guarantor in connection with any Proceeding with
respect thereto, the Junior Creditor shall be entitled to rely upon any order or
decree by any court of competent jurisdiction in which such Proceeding is
pending, delivered to the Junior Creditor, purporting to enforce or interpret
this Agreement for the purpose of ascertaining the holders of Senior Debt
entitled to participate in such payment or distribution in accordance with this
Agreement,  the amount thereof, and all other matters related thereto.  The
Junior Creditor shall not at any time be charged with knowledge of the existence
of any facts which would prohibit the making of any payment to or the receipt of
any payment by it, unless and until the Junior Creditor shall have received
written notice thereof in accordance with this Agreement from the Borrowers or
the Senior Creditor, and prior to the receipt of any such written notice the
Junior Creditor shall be entitled to assume conclusively that no such facts
exist.


23.           Separation of Rights of the Junior Creditor.  Notwithstanding any
provision herein to the contrary, the parties acknowledge and agree that the
Junior Creditor is entering into this Agreement solely in its capacity as Junior
Creditor and that this Agreement shall not apply to (a) any obligations of the
Borrowers or any Subordinated Guarantor to the Junior Creditor or its affiliates
arising from or related to equity interests of Junior Creditor or its affiliates
in the Borrowers or such Subordinated Guarantor, (b) any indebtedness or other
liabilities of the Borrowers or any Subordinated Guarantor to the Junior
Creditor or its affiliates that is not Junior Debt and that is incurred by the
Borrowers or such Subordinated Guarantor without violating the terms of the
Senior Debt Documents, or (c) any rights or remedies of Junior Creditor or its
affiliates in respect of any of the obligations, indebtedness, or other
liabilities referenced in clauses (a) and (b) above.

 
- 14 -

--------------------------------------------------------------------------------

 
 

24.           Purchase Right.


(a)           The Senior Creditor and any of its respective successors and
assigns hereby grant to the Junior Creditor the right to purchase all (but not
less than all) of the Senior Debt at any time after any Senior Payment Default
for which a Senior Default Notice is given.  Upon written notice from the Junior
Creditor to the Senior Creditor (a “Purchase Election Notice”) setting forth its
intent to purchase the Senior Debt, acknowledgement of the purchase price to be
paid and the proposed closing date for the sale (which date shall be not less
than 10 days after receipt of the Purchase Election Notice by the Senior
Creditor), the Senior Creditor agrees to sell to the Junior Creditor, and the
Junior Creditor agrees to purchase from the Senior Creditor, the Senior Debt at
the par amount thereof, including all amounts due under the Senior Debt
Documents, and including, but not limited to, principal, accrued and unpaid
interest, fees, and costs thereon and subject to Junior Creditor making
acceptable assurances to Senior Creditor of any contingent liability arising
under the Senior Debt Documents as deemed reasonable by the Senior Creditor.


(b)           Any transfer of the Senior Debt by the Senior Creditor to the
Junior Creditor made in accordance with this Section 24 shall be made without
recourse and with representations and warranties from the Senior Creditor solely
as to title to the Senior Debt and the amount thereof and upon the Junior
Creditor indemnifying the Senior Creditor for any liability arising from acts or
occurrences following the transfer of the Senior Debt contemplated in this
Section 24.  During the periods from and after receipt of a Purchase Election
Notice until the applicable closing date, the Senior Creditor shall not sell or
otherwise transfer the Senior Debt until the rights of the Junior Creditor under
this Section 24 have been exercised.  The closing of any such purchase and sale
shall take place within 10 days after receipt of the Purchase Election Notice by
the Senior Creditor.


25.           Statutory Notice.  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN
MONEY, TO EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT
ENFORCEABLE UNDER WASHINGTON LAW.


{Signatures appear on the next page.}

 
- 15 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Junior Creditor, the Borrowers and the Senior Creditor
have caused this Agreement to be executed as of the date first above written.
 

  JUNIOR CREDITOR:              CALTIUS PARTNERS IV, LP     By:  CP IV, LP, its
General Partner             By:
/s/ Gregory J. Howorth
     
Name:
     
Title:
            CALTIUS PARTNERS EXECUTIVE IV, LP     By:  CP IV, LP, its General
Partner             By:
/s/ Gregory J. Howorth
     
Name:
     
Title:
 




 
BORROWERS:
         
RADIANT LOGISTICS, INC.
           
By:
/s/ Bohn H. Crain      
Name:
     
Title:
           
RADIANT GLOBAL LOGISTICS, INC.
           
By:
/s/ Bohn H. Crain      
Name:
     
Title:
           
RADIANT LOGISTICS PARTNERS, LLC
           
By:
/s/ Bohn H. Crain      
Name:
     
Title:
 


 
- 16 -

--------------------------------------------------------------------------------

 



 
ADCOM EXPRESS, INC.
         
By:
/s/ Bohn H. Crain      
Name:
     
Title:
           
DBA DISTRIBUTION SERVICES, INC.
           
By:
/s/ Bohn H. Crain      
Name:
     
Title:
           
RADIANT TRANSPORTATION SERVICES, INC.
           
By:
/s/ Bohn H. Crain      
Name:
     
Title:
           
RADIANT CUSTOMS SERVICES, INC.
           
By:
/s/ Bohn H. Crain      
Name:
     
Title:
           
SENIOR CREDITOR:
         
BANK OF AMERICA, N.A.
         
By:
/s/ Tyler Burkland      
Name:
     
Title:
 

 

 
- 17 -

--------------------------------------------------------------------------------

 